Citation Nr: 0900678	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-35 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, claimed as back pain.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for chest 
pain.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
epididymitis. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of frostbite of the feet.

5.  Entitlement to service connection for a cervical spine 
disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for coronary artery 
disease.

9.  Entitlement to service connection for a gastrointestinal 
disability, claimed as a stomach condition.

10.  Entitlement to service connection for a back disability, 
claimed as back pain.

11.  Entitlement to service connection for the residuals of 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
January 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veteran Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claims of entitlement 
to service connection for back pain, chest pain, 
epididymitis, and the residuals of frostbite of the right and 
left feet, and denied his claims for service connection for a 
cervical spine disability, hypertension, depression, coronary 
artery disease, and gastrointestinal disability (claimed as a 
stomach condition).

This matter was previously before the Board in June 2008, 
when the matter was remanded to schedule the veteran for a 
Board hearing.  The veteran testified at a Travel Board 
hearing in September 2008, and a transcript of this hearing 
is of record.

The Board notes that the veteran has submitted new evidence 
to the Board and expressly waived RO consideration of newly 
submitted evidence in accordance with 38 C.F.R. § 20.1304.

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for chest pain, whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for epididymitis, entitlement to service 
connection for a cervical spine disability, entitlement to 
service connection for hypertension, entitlement to service 
connection for depression, entitlement to service connection 
for coronary artery disease, entitlement to service 
connection for a gastrointestinal disability, entitlement to 
service connection for a back disability (under a merits 
analysis), and entitlement to service connection for the 
residuals of frostbite of the feet (under a merits analysis), 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1984 RO decision denied entitlement to service 
connection for a back disability; the veteran was notified of 
his appellate rights, but did not perfect an appeal.

2.  In March 2004, the appellant requested that his claim of 
entitlement to service connection for a back disability be 
reopened.

3.  Certain evidence received since the July 1984 rating 
decision is not cumulative of the evidence of record 
considered at the time of the July 1984 denial, relates to 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for a back disability, and 
raises a reasonable possibility of substantiating the claim.

4.  A December 1986 RO rating decision denied entitlement to 
service connection for residuals of frostbite of the feet; 
the veteran was notified of his appellate rights, but did not 
file a notice of disagreement.

5.  In March 2004, the veteran requested that his claim of 
entitlement to service connection for residuals of frostbite 
of the feet be reopened.

6.  Certain evidence received since the December 1986 rating 
decision is not cumulative of the evidence of record 
considered at the time of the December 1986 denial, relates 
to unestablished facts necessary to substantiate the claim of 
entitlement to service connection for residuals of frostbite 
of the feet, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1984 RO rating decision which denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence received since the July 1984 RO rating decision 
is new and material in connection with the petition to reopen 
the claim of entitlement to service connection for a back 
disability, and the veteran's claim of entitlement to service 
connection for a back disability has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The December 1986 RO rating decision which denied service 
connection for residuals of frostbite of the feet is final.  
38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the December 1986 RO rating 
decision is new and material in connection with the petition 
to reopen the claim of entitlement to service connection for 
residuals of frostbite of the feet, and the veteran's claim 
of entitlement to service connection for residuals of 
frostbite of the feet has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The claims of entitlement to service connection for a back 
disability and entitlement to service connection for 
residuals of frostbite of the feet were previously denied by 
RO rating decisions.  The back pain issue was denied in an RO 
rating decision dated July 1984.  In this rating decision, 
the RO informed the veteran (in pertinent part) that 
"Current VA x-rays of the lumbosacral spine showed no 
abnormality," and there was no evidence of current chronic 
back pathology.  The July 1984 decision acknowledged that the 
veteran's service medical records included documented 
complaints of back pain, but the RO determined that there was 
no evidence of a diagnosed chronic back disability.

The frostbite issue was denied in an RO rating decision dated 
December 1986.  In this rating decision, the RO informed the 
veteran (in pertinent part) that there was no evidence of 
current chronic frostbite residuals.  The December 1986 
decision acknowledged that the veteran's service medical 
records included documented sensory complaints in the lower 
extremities following significant time spent in the snow, but 
the RO determined that there was no evidence of diagnosed 
chronic residuals of frostbite; the December 1986 decision 
noted that the veteran "claims no treatment for residuals of 
frostbite or pleurisy since military discharge."

The Board also notes, in passing, that the December 1986 RO 
rating decision appears to address an issue of service 
connection for "chest pain" as also including the veteran's 
claim of service connection for back pain; the back pain 
issue appears to be addressed in the cover letter and 
decision sections of the December 1986 RO rating decision, 
despite being omitted from the of issues in the 'Issues' 
heading on the rating decision.  Thus, it appears that the 
veteran's claim of back pain may also be reasonably 
understood to have been denied in the December 1986 rating 
decision.  For the purposes of this decision, however, the 
Board has identified the July 1984 RO rating decision as the 
most recent prior final denial which clearly addressed the 
issue of entitlement to service connection for a back 
disability.  This determination favors the veteran, and the 
question is only of passing importance as the Board grants 
the veteran's petition to reopen the claim in this decision 
below.

In any event, the veteran was informed of his appellate 
rights with respect to both the July 1984 and December 1986 
RO rating decisions.  The veteran filed a notice of 
disagreement with the July 1984 rating decision, and was 
issued a statement of the case in June 1985, but never filed 
a substantive appeal following the statement of the case.  
Following the subsequent December 1986 RO rating decision, 
the veteran did not file a notice of disagreement.  Both the 
July 1984 and December 1986 rating decisions are therefore 
final.  38 U.S.C.A. § 7105.  However, claims which are the 
subject of prior final determinations may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed.Cir. 1998).

The Board observes that correspondence between the veteran 
and the RO in January and February 1994 appears to indicate 
that the veteran requested several documents, including a 
copy of a Board decision arising from his 1984 claims; the 
RO's reply refers to providing the veteran with all of the 
requested documents, including a Board decision.  The claims 
file does not reflect that a Board decision was ever actually 
promulgated in connection with the 1984 adjudication, as the 
claims file reflects that the veteran never filed a timely 
substantive appeal after issuance of the statement of the 
case.  It appears, therefore, that the 1994 references to a 
'Board decision' are in error.  In any event, however, at 
this time the Board addresses only the veteran's petition to 
reopen claims of entitlement to service connection, and this 
decision fully grants the veteran's petition in this regard.  
Thus, there is no prejudice to the veteran and no need at 
this time to further address any confusion regarding the 
details of the adjudication of the veteran's claims in 1984.

The veteran petitioned to reopen his claims of entitlement to 
service connection for a back disability and residuals of 
frostbite in March 2004.  At that time, the RO reviewed the 
additional records submitted and found that they did not 
present new and material evidence.  The RO denied the 
petition to reopen these claims in a September 2004 rating 
decision.  Subsequently, after a notice of disagreement was 
received, the RO issued a September 2005 statement of the 
case which again denied the veteran's petition to reopen the 
claims.

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The July 1984 RO rating decision is the last 
clear final disallowance of the claim involving entitlement 
to service connection for a back disability.  The December 
1986 RO rating decision is the last final disallowance of the 
claim involving entitlement to service connection for 
residuals of frostbite of the feet.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in 2004, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The reasons and bases presented in the July 1984 prior final 
denial of the veteran's claim of entitlement to service 
connection for a back disability discuss that, at that time, 
there was no medically diagnosed chronic back disability.  
The July 1984 denial acknowledged that the veteran's service 
medical records documented pertinent complaints of back 
symptoms during military service.  A key basis for the July 
1984 denial, however, was that none of the evidence of record 
at that time indicated any diagnosed chronic back pathology.

As discussed in the reasons and bases presented in the 
December 1986 prior final denial of the veteran's claim of 
entitlement to service connection for residuals of frostbite 
of the feet, at that time there were no medically diagnosed 
chronic residuals of frostbite of the feet.  The December 
1986 denial acknowledged that the veteran's service medical 
records documented pertinent complaints of foot symptoms 
following exposure to cold during military service.  A key 
basis for the December 1986 denial, however, was that none of 
the evidence of record at that time indicated any diagnosed 
chronic residuals of frostbite of the feet.

The most significant items of evidence submitted to the 
record following the prior final denials are VA outpatient 
treatment records showing a diagnosed chronic back disability 
and, separately, suggesting that a medical professional 
suspected that some current symptomatology may be 
attributable to a history of frostbite injury.  With regard 
to the back issue, the Board particularly notes a September 
2008 VA medical record showing x-ray evidence of degenerative 
disc changes including at the L4 and L5 levels, with 
subluxation indicated for those levels as well.  With regard 
to the issue involving claimed residuals of frostbite, the 
Board particularly notes a February 2008 VA medical record 
showing that a primary care physician addressing the 
veteran's complaints of lower extremity pain noted a history 
of "Frost Bite Injury when patient was in the service."  
This February 2008 treatment record shows that the veteran 
had been seen by a neurology specialist earlier in the month, 
and the physician placed a consultation request for the 
veteran with a pain clinic.  The February 2008 record 
includes a list of "Active Problem(s)" which includes 
notation of "Frostbite of foot."

At the time of each of the veteran's prior final denials, 
there was no medical evidence of any current diagnosed 
chronic back disability nor any residuals of frostbite.  The 
Board notes that the veteran's service medical records 
clearly reveal that the veteran sought medical treatment 
during service for potentially pertinent back symptoms as 
well as foot symptoms following significant exposure to cold 
conditions.  The newly submitted evidence in this case now 
shows diagnosed disability of the back and also shows that 
the veteran has received medical treatment for symptom 
complaints which medical records suggest may be attributable 
to frostbite; the Board finds that this new evidence is 
material to these two claims.

Thus, the newly submitted evidence in this case features 
medical evidence indicating the existence of a current back 
disability, and significantly suggesting symptomatic 
residuals of frostbite, with potential etiological links to 
service.  The record previously contained no competent 
medical evidence of a current chronic back disability nor of 
any residuals of frostbite; the absence of such evidence was 
an essential basis for the prior final denials of the claims.  
The Board views the submitted medical evidence as new and 
material to the veteran's claims as it includes new evidence 
relating to an unestablished fact, for each issue, in a 
manner reasonably supportive of each claim.  The claims have 
therefore been reopened.  After further development, the 
underlying merits of the claims will be considered.

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time since it is anticipated 
that any deficiencies with regard to VCAA notice or the duty 
to assist the veteran will be addressed and remedied while on 
remand to the RO.  See generally 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).




ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for back 
pain.  To this extent, the appeal is granted, subject to the 
following remand section of this decision.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of frostbite of the feet.  To this extent, the 
appeal is granted, subject to the following remand section of 
this decision.


REMAND

Review of the record indicates that the RO found no new and 
material evidence to reopen the claims of entitlement to 
service connection for a back disability and for residuals of 
frostbite of the feet.  Where the RO initially finds no new 
and material evidence to reopen and the Board then finds that 
such new and material evidence has in fact been received 
(thus reopening the claim), the case must be remanded to the 
RO for a de novo review of the entire record and a merits 
analysis unless there would be no prejudice to the veteran.  
See generally Bernard v. Brown, 4 Vet.App. 384 (1993).

Additionally, with regard to all of the issues remaining on 
appeal, the record reflects that potentially pertinent VA 
treatment records exist which are not currently included in 
the claims file.  In this regard, the Board observes that the 
RO appears to have most recently updated the claims file with 
current VA treatment records in September 2004.  
Subsequently, the veteran has submitted certain VA medical 
records documenting pertinent treatment in more recent years.  
The VA medical records submitted by the veteran suggest, 
however, that more VA treatment records may exist which are 
not currently included in the claims file.  For example, a 
February 2008 VA treatment record submitted by the veteran 
suggests that the veteran was "Seen by neurology 2/08," 
possibly with regard to symptoms associated with his claims 
on appeal, but there is no report from this February 2008 
neurological consultation currently in the claims file.  The 
same February 2008 VA medical report shows that the physician 
"placed consult for pain clinic" and "ordered a psychology 
consult," but no records corresponding to these 
consultations are in the claims file.  A September 2008 VA 
medical record submitted by the veteran refers to a history 
of the veteran being seen for treatment of low back pain, but 
it does not appear that corresponding VA treatment reports 
are within the claims-file.  Furthermore, the Board notes 
that the veteran's September 2008 testimony at his Board 
hearing referred to a history of receiving counseling for 
depression at VA, but records of such treatment do not appear 
to be included in the claims-file.  The veteran's hearing 
testimony otherwise referred to VA treatment for disabilities 
on appeal which does not appear to be documented in the 
claims-file; the veteran even testified that VA doctors have 
expressed etiology opinions linking some disabilities on 
appeal to the veteran's military service.

Thus, it appears that the veteran has been receiving relevant 
treatment from VA medical facilities following the most 
recent September 2004 RO update of the VA treatment records 
in the claims-file; a complete set of the more recent 
treatment records are apparently not in the claims file.  
Additionally, the Board observes that the veteran has 
submitted some VA medical records from the 1980's and 1990's 
which may suggest the possibility that a larger set of 
records from those periods might exist; the VA medical 
records added to the claims-file by the RO contain no reports 
earlier than December 2003.  As such, the RO should obtain 
any missing VA treatment records relevant to the appeal.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992) (which held that 
those records in the control of the Secretary (such as 
documents generated by VA) are considered to be 
constructively before the Board and must actually be part of 
the record on review); see also VAOPGCPREC 12-95.

With regard to the veteran's claims of entitlement to service 
connection for back disability, residuals of frostbite, 
hypertension, heart disease, and a gastrointestinal 
disability, the Board observes that there is evidence of 
potentially pertinent in-service symptomatology and treatment 
as well as evidence suggesting or diagnosing potentially 
pertinent current disabilities.  Service medical records show 
that the veteran sought treatment for back pain on numerous 
occasions during service, sought treatment for sensory 
symptoms following substantial exposure to cold, had blood 
pressure readings which have been recently interpreted by a 
medical professional (in February 2008) as "compatible with 
a diagnosis of hypertension while patient was in the 
military," sought treatment for potentially pertinent left-
sided chest pains, and also sought treatment for potentially 
pertinent stomach symptoms during service.  VA medical 
records in the claims file show that the veteran is now 
diagnosed with a chronic disability of the back, has been 
treated for symptoms which medical records suggest may be 
linked to frostbite during service, has been diagnosed with 
hypertension with a possible link to service, has been 
diagnosed with significant heart disease, and has been 
diagnosed with diverticulosis at a gastrointestinal 
examination in September 2008.

In light of the above, the Board believes that complex 
medical questions of diagnosis and etiology are presented for 
many of the issues on appeal.  Further development of the 
medical record is therefore necessary to allow for informed 
appellate review, and VA examinations with etiology opinions 
are warranted to that end.

Finally, the Board notes that the veteran's September 2008 
testimony at his Board hearing clarified that he is claiming 
entitlement to service connection for depression on a 
secondary basis, arguing that he suffers from depression as 
the result of service connected disabilities.  As this issue 
must be remanded anyway for additional development, the Board 
finds it reasonable to send new notice to the veteran 
regarding the requirements for demonstrating entitlement to 
service connection on a secondary basis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements, including notice 
regarding the requirements for 
demonstrating entitlement to service 
connection on a secondary basis (as the 
veteran's claim of service connection for 
depression has now been clarified to 
feature a secondary theory of service 
connection).

2.  The RO should obtain the records of 
all VA treatment not already of record 
which may be related to the veteran's 
disabilities remaining on appeal.

3.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current back 
disabilities (to include the cervical 
spine).  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Any medically indicated special tests 
should be accomplished.  After reviewing 
the claims file and examining the veteran, 
the examiner should respond to the 
following:

a)  Please report the medical diagnoses 
for any current chronic back disabilities 
(to include the cervical spine).
    
b)  For each current chronic back 
disability so diagnosed, please state 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the disability manifested during 
the veteran's active duty service, or 
is otherwise etiologically linked to  
the veteran's service.  In answering 
this question, please discuss any 
relevant service and post-service 
medical records pertaining to the 
veteran's complaints of back pain.

4.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current foot 
disabilities claimed by the veteran to be 
residuals of cold injury or frostbite.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

a)  Please identify any current chronic 
disabilities found to be residuals of 
cold injury or frostbite.
    
b)  For each current chronic disability 
so diagnosed, please state whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
disability is a residual of cold injury 
or frostbite suffered during the 
veteran's active duty service or was 
otherwise caused by the veteran's 
service.  In answering this question, 
please discuss any relevant service and 
post-service medical records pertaining 
to the veteran's complaints of 
frostbite injury and residuals.

5.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of his current 
hypertension and heart disease (including 
coronary artery disease).  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

a)  Please report the medical diagnoses 
for any current chronic cardiovascular 
disabilities (to include hypertension and 
coronary artery disease).
    
b)  For each current chronic 
cardiovascular disability so diagnosed, 
please state whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the disability 
manifested during the veteran's active 
duty service, or is otherwise 
etiologically linked to  the veteran's 
service.  In answering this question, 
please discuss any relevant service and 
post-service medical records, 
particularly those service medical 
records documenting the veteran's 
complaints of left sided chest pain.

6.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current stomach 
or gastrointestinal disease.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

a)  Please report the medical diagnoses 
for any current chronic stomach or 
gastrointestinal disabilities.
    
b)  For each current chronic stomach or 
gastrointestinal disability so 
diagnosed, please state whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that the 
disability manifested during the 
veteran's active duty service, or is 
otherwise etiologically linked to the 
veteran's service.  In answering this 
question, please discuss any relevant 
service and post-service medical 
records, particularly those documenting 
the veteran's complaints of stomach 
pains and gastrointestinal symptoms.

7.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and adjudicate the veteran's claims 
as appropriate.  If any claim on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


